907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William E. VANCE, Petitioner,v.KOCH CARBON INCORPORATED;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 90-3010.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1990.Decided June 4, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (BRB Nos. 88-412-BLA, 85-0754-BLA)
William E. Vance, petitioner pro se.
Mark E. Solomon, Michael J. Pollack, Arter & Hadden, Barbara J. Johnson, Russell Alan Shultis, United States Department of Labor, Washington, D.C., for respondents.
Ben.Rev.Bd.
VACATED AND REMANDED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William E. Vance seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    The Director has intervened in this appeal, raising questions regarding the denial of Vance's claim.  Although the employer objects to the Director raising these arguments at this time, we think the issues raised by the Director on appeal are best resolved through remand to the Board.


2
Accordingly, we deny the employer's motion to strike, and the decision and order of the Board is vacated and the case is remanded to the Board for further consideration of the Director's arguments.


3
VACATED AND REMANDED.